Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 1 of 12 PagelD #: 2098

IN THE UNITED STATES DISTRICT COURT
OR THE DISTRICT OF DELAWARE
EVONCA SAKINAH 8S. ALIAHMED
a/k/a Hermione Kelly Ivy Winter
f/k/a David Allen Allemandi,
Plaintiff,
v. ; Civ. No. 20-526-LPS

BUREAU CHIEF SHANE TROXLER,
et al.,

Defendants.
MEMORANDUM
I. INTRODUCTION

Plaintiff Evonca Sakinah 8. Aliahmed (“Plaintiff”), a prisoner incarcerated at James T’
Vaughn Correctional Center (“JTVCC”) in Smyrna, Delaware, commenced this action on April 21,
2020, by filing a complaint (D.1. 1) pursuant to 42 U.S.C. § 1983. She appeats pro se and has been
granted leave to proceed in forma pauperis.

On April 30, 2020, Plaintiff filed a motion for injunctive relief raising issues relating to
needed medical care, suicidal ideation, safe housing, the inability to practice her religion, and a
transfer to Baylor Women’s Correctional Institution (“BWCT”), all related her gender identification
asa female, (D.I. 4) She followed the motion with a supplemental emergency motion for injunctive
relief on May 20, 2020. (D.I. 13) To date, the Complaint has not been screened and service has not
been effected upon any Defendant. On May 28, 2020, the Court ordered Defendant JT'VCC
Warden Robert May (“Watden May”) to respond to the issues of medical cate, suicide risk, and the

safety of Plaintiff's housing taised in the motions. (D.L 18)

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 2 of 12 PagelD #: 2099

iE. BACKGROUND

In 2016 Plaintiff filed a lawsuit seeking treatment of gender dysphoria. See Winter ». Mills,
Civ. No. 16-890-LPS (D. Del. Oct. 3, 2016). Since then, she has continued, unabated, commencing
actions raising numerous issues, all it seems with the ultimate goal of obtaining gender reassignment
sutgery and transfer to a women’s correctional facility and/or release from prison. See Civ. Nos. 17-
1280-LPS, 17-1322-LPS, 17-1432-LPS, 18-351-LPS, 19-300-LPS, 19-487-LPS, 19-507-LPS, 19-1427-
LPS, 20-134-LPS, 20-491-LPS, and 20-814-LPS.'

Plaintiffs filings provide great detail explaining why hormone replacement therapy and
gender reassignment surgety is mecessaty and why she should be assigned different housing. Given
the issues raised in her motions, and particularly medical care, suicide risk, and safe housing, on May
28, 2020 the Court ordered the JIVCC warden to address those issues. (D.1. 18) Plaintiff has also
filed requests for counsel, a motion for IFP Marshals Service, a motion to submit supplemental
material, and a motion to correct an order. (D.1. 9, 15, 21, 22, 26) The motion for injunctive telief
is opposed, and Plaintiff has filed a reply. (D.1. 27-29, 32-36) ‘The patties have submitted additional
letters and materials. (D.1. 38-45)

Tl. INJUNCTIVE RELIEF
A. Legal Standards
A pteliminary injunction is “an extraordinary remedy that should be gtanted only if: (1) the

plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm to the plaintiff;

 

1 Civil Case Nos. 17-1322-LPS and 17-1432-LPS were consolidated, Plaintiff's request for counsel
was granted, and she is currently represented by counsel in that pending consolidated case. Plaintiff
proceeds pro se in the following pending cases: Consolidated Civil Case Nos. 20-134-LPS and 20-
491-LPS, Civ. No. 19-507-LPS, and Civ. No. 20-814-LPS. All other cases are closed.

2

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 3 of 12 PagelD #: 2100

(3) granting the injunction will not result in irreparable harm to the defendant; and (4) granting the
injunction is in the public interest.” NutraSweet Co. ». Vit-Mar Enterprises, Inc. 176 F.3d 151, 153 (ad
Cir, 1999) (“NutraSweet IP’). The elements also apply to tempotaty restraining orders. See NutriS weet
Co. v. Vit-Mar Enterprises. Inc. 112 F.3d 689, 693 (3d Cir. 1997) (“NutraS weet P”) (temporary
restraining order that continues beyond time permissible under Rule 65 must be treated as
preliminary injunction, and must conform to standards applicable to preliminary injunctions),
“(FJailute to establish any element in (a plaintiff's} favor renders a preliminary injunction
inappropriate.” NutraSweet IL, 176 F.3d at 153. Furthermore, because of the intractable problems of
prison administration, a request for injunctive relief in the prison context must be viewed with
considerable caution. See Rush ». Correctional Med. Services, Inc. 287 F. App’x 142, 144 Gd Cir. 2008)
(citing Goff». Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

B. Discussion

Despite the voluminous filings, Plaintiff has not met her burden for injunctive relief. As
will be discussed, Plaintiff has not demonstrated a likelihood of success on the merits or irreparable
hatm, and has not proven that immediate injunctive relief ts justified. Accordingly, the Court will
deny Plaintiff's motions fot injunctive relief regarding the issues of medical care, suicide tisk, and
housing and deny without prejudice to renew any remaining requests for injunctive telief raised in
the motions (D.1. 4, 13) following resolution of the issue of exhaustion of administrative remedies
and scteening of any issues that have been exhausted. (See § V., znfra)

L. Medical Issues; Gender Dysphoria; Suicide Risk

Plaintiff seeks an order requiring Defendants to provide het gender reassignment sutgety.

‘The Court ordered Warden May to address the issue. The record reflects that since her gendet

dysphoria diagnosis in March 2017 (D.I. 30 at 13), Plaintiff has received and continues to receive

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 4 of 12 PagelD #: 2101

extensive treatment on a regular basis by medical and mental health personnel. (See, e.g, D.1. 30 at
162-232; D.I. 33 at 1-21 [October 31, 2019 to June 3, 2020 medical/mental health records]; D.I. 45)

April 2020 notes indicate that Plaintiffs hormone replacement thetapy did not begin prior to
January 2020 because medical and mental health personnel needed “a brief period of behavioral and
clinical stability, and Plaintiff was unable or unwilling to complete that period to allay significant
clinical concerns” prior to beginning the hormone regimen. (Id. at 181) It is noted that Plaintiff has
sought sex reassignment surgery and that “it is critical to move forward cautiously and assess the
impact of less invasive and severe forms of treatment at this time.” (id) The notes state, “[a]s
[Plaintiff] recently started HRT [#e., hormone replacement therapy], response to the treatment will
be assessed in regard to her treatment plan going forward. [Plaintiff] is encouraged to demonstrate
behavioral stability, including maintaining affective regulation and reduction in conditional threats of
self-harm to have her desired ends met. Currently, .. . [Plaintiff's] treatment plan is adequate. ...”
(Id) The records indicate that Plaintiff's written communications “appear indicative of emotional
instability” and “will likely interfere with [Plaintiff] being perceived as an appropriate candidate for
SRS (a2. sex reassignment surgery).” (Id. at 177) Finally, the record reflects that Plaintiff's current
HRY dosing is provided at the direction of an endoctinologist and that Plaintiff's hormone levels are
monitored through laboratory testing. (D.I. 45)

Plaintiff's filings are replete with references to thoughts of suicide ot self-harm. Indeed, her
most recent letter to the Court states that she “doubts” she will “even last six months before [she]
has to end it.” (D.1. 40 at 2) However, recent June 2020 medical records show a determination by
medical personnel that Plaintiff was not “demonstrating self-directed violence.” (D.I. 30 at 62-163)
In addition, on May 21, 2020, the day after Plaintiff filed her supplemental emergency motion for a

temporaty restraining order (see D1. 13), medical records state that Plaintiff “was clear in her denial

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 5 of 12 PagelD #: 2102

of current suicidal ideation” (id. at 166-68). Plaintiff also denied suicidal ideation on April 23, 2020.
(Id. at 177) Notably, Plaintiffs medical records indicate that she is frequently evaluated by medical
and mental health professionals to ensure that immediate action is taken should Plaintiff pose a tisk
of self-harm and that threats of self-harm ate taken seriously and promptly addressed. (See DI. 28 at
396-400, 457-62, 485-90; D.1.29 at 446-55; D.I. 30 at 25, 26, 160, 161-242)

As is well-established, a prison official is deliberately indifferent if he knows that a prisoner
faces a substantial risk of serious harm and fails to take reasonable steps to avoid the harm. See
Farmer v. Brennan, 511 U.S. 825, 837 (1994). A prison official may manifest deliberate indifference by
“intentionally denying or delaying access to medical care.” Estelle v. Gamble, 429 U.S. 97, 104-05
(1976). However, “a prisoner has no right to choose a specific form of medical treatment,” so long
as the treatment provided is reasonable. Lasko ». Watts, 373 F. App’x 196, 203 (3d Cir. 2010)
(quoting Harrison v. Barkley, 219 F.3d 132, 138-140 (2d Cir. 2000)). An inmate’s claims against
members of a prison medical department are not viable under § 1983 where the inmate receives
continuing cate yet believes that more should be done by way of diagnosis and treatment and
maintains that options available to medical personnel were not pursued on the inmate’s behalf. See
Eistelle, 429 U.S. at 107. “[MJere disagreement as to the proper medical treatment” is insufficient to
state a constitutional violation. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (citations omitted).

The record reflects that Plaintiff receives continual medical cate for both her physical and
mental conditions. Although she may disagree with the treatment received, would like to increase
the dosage of HRT, and wants surgery expedited, her displeasure does not merit injunctive telief.
The record reflects that her mental and mental health condition is monitored during hormone

replacement therapy and a conservative apptoach is being taken as to sex reassignment surgery. In

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 6 of 12 PagelD #: 2103

addition, the record reflects that Plaintiff's threats are self-harm are not ignored and her mental
status is continually monitored.

In sum, Plaintiff has failed to demonstrate a probability of success on the medical issues
raised. Injunctive relief as to this claim is not supported by the record and the motions for
injunctive telief will be denied.

2. Safety of Housing Assignment

Plaintiff complains of unsafe housing. The tecord reflects that JTVCC staff takes
precautions to keep Plaintiff safe, including transferring cellmates for Plaintiff's safety and
protection and housing Plaintiff without any cellmates. (See D.I. 28 at 396-400, 457-62, 485-90; D.1.
29 at 84-89, 431-33, 435-38, 446-55; D.I. 30 at 119-21, 154, 156-58) Plaintiff is currently housed in a
single cell in Building 17 due to her security classification and a recent sanction. (D.I. 29 at 453)

‘The record reflects that between October 2, 2019 and April 21, 2020, Plaintiff was issued
numerous disciplinary write-ups for het conduct. (D.1. 28 at 463-66, D.1. 29 at 447-55, 457-99) On
January 14, 2020, Plaintiff's secutity classification was increased to medium security because of the
number of points she had, attributable in part to her disciplinary infractions. (D.I. 29 at 451) Once
notified of the classification change and a transfer to a medium security building, Plaintiff refused
the transfer and stated that she would hurt herself. (Jd) After Plaintiff received a write-up on April
21, 2020, she was sanctioned to six months in maximum security. (D.L 29 at 453; D.L 30 at 177)
According to Major John Brennan, Plaintiffs security concerns ate addressed and she is provided
the safest housing arrangements possible. (D.I. 29 at 454) Currently she is housed alone and has
recreation with one inmate, who has not been identified as a security concern. (Id)

Ensuting the safety of a transgender inmate can present a wide range of issues for prison

officials and the law compels substantial deference to their decisions. See generally Prudent Policy:

 

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 7 of 12 PagelD #: 2104

Accommodating Prisoners with Gender Dysphoria, 12. Stan. J. Civ. Rts & Civ. Liberties 283 (2016) (“Courts
afford prisons wide latitude to craft institutional policy, including policies for classifying inmates
according to sex and security risk and assigning housing for them.”); see also Shaw v. District of
Columbia, 944 F. Supp. 2d 43, 48-52, 57 (D.D.C. 2013) (recognizing post-operative transgender
inmate as female and criticizing jail for knowingly housing her among men).

The record reflects that, here, prison personnel have attempted to address PlaintifPs safety
concerns and house het in the safest housing arrangements possible. The record also reflects that
Plaintiff bears some responsibility for her housing assignment given the numerous time she violated
ptison rules, resulting in disciplinary reports and the imposition of sanctions.

The Court finds that Plaintiff has failed to demonstrate a likelihood of success on the merits
as to the housing issue. Therefore, the motions for injunctive relief on this issue will be denied.

3. Transfer to BWCI

Finally, the Court addresses the issue of a transfer to BWCL. Both this Court and the State
Court have previously considered, and denied, Plaintiff's motions or petitions seeking a transfer to
BWCI.

“Delaware law provides that inmates in the prison system have no protected liberty interest
in a particular housing classification or particular housing unit. Moreover, the transfer of prisoners
from one housing unit [to another] falls within the discretion of the discretionary duties of prison
officials.” Desmond v. Phelps, 36 A.3d 348, 2012 WL 424891, at *1 (Del. Feb. 8, 2012) (unpublished);
see also Winter v. Delaware Dep’t of Justice, 210 A.3d 733, 2019 WL 2151659, at *1 (Del. May 15, 2019)
(unpublished) (denying Plaintiff's petition for writ of mandamus compelling her transfer to female
prison). Nor does Plaintiff have a due process right to be incarcerated at a particular institution such

as BWCI. See O4m v. Wakinekona, 461 U.S. 238, 251 (1983).

 

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 8 of 12 PagelD #: 2105

Where a plaintiff requests an injunction that would require the Coutt to interfere with the
administration of a state prison, “approptiate consideration must be given to principles of federalism
in determining the availability and scope of equitable relief.” Rizzo ». Goode, 423 U.S. 362, 379
(1976). Prison officials tequite broad discretionary authority since the “operation of a correctional
institution is at best an extraordinarily difficult undertaking.” Wolffe. McDonnell, 418 U.S. 539, 566
(1974). The federal courts ate not overseets of the day-to-day management of ptisons, and the
Court will not interfere in the Department of Correction’s determination where to house Plaintiff.

Plaintiff has repeatedly sought a transfer to BWCI. Similar to her other attempts, here she
has failed to demonstrate a likelihood of success on the merits on the issue of a transfer to BWCI.
Therefore, the motions for injunctive relief will be dented.

IV. MISCELLANEOUS MOTIONS

A, Requests for Counsel

Plaintiff seeks counsel on the grounds that she is unable to afford counsel; counsel is in the
interest of justice and the public; the main issues are emergent; expert witnesses are required; she
does not have the resoutces to prosecute the case; she 1s incarcerated; she has limited
communication with the outside world; she is housed in a restrictive setting with limited legal
resources; she has limited knowledge of the law; she is severely mentally ill; she has asked her
counsel in other cases to represent her in this case but has received no response; and there will be
conflicting evidence. (D.I. 15, 22)

Because Plaintiff raises the issue of her mental illness, the Court has a responsibility to
inquire sva sponte under Fed. R. Civ. P. 17(c)(2), whether, as a pro se litigant, she is incompetent to
litigate this action and, therefore, is entitled to either appointment of a guardian ad litem ot other

measutes to protect her rights. See Powell». Symons, 680 F.3d 301, 303, 307 (d Cir. 2012). Rule

 

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 9 of 12 PagelD #: 2106

17(c)(2) provides that “[t[he court must appoint a guardian ad litem-or issue another appropriate
order-to protect a minor or incompetent person who is unrepresented in an action.”

Rule 17(c) applies “[i]f a court [is] presented with evidence from an appropriate court of
record ot a relevant public agenicy indicating that the patty had been adjudicated incompetent, or if
the court receive[s] verifiable evidence from a mental health professional demonstrating that the
party is being or has been treated fot mental illness of the type that would render him or het legally
incompetent.” Powell, 680 F.3d at 307 (3d Cir. 2012) (citing Ferrel ». Rever Manor Health Care Ctr.
323 F.3d 196, 201 (2d Cir. 2003)). The court “need not inquite sa sponte into a pro se plaintiff's
mental competence based on a litigant’s bizarre behavior alone, even if such behavior may suggest
mental incapacity” but, “if there has been a legal adjudication of incompetence and that is brought
to the coutt’s attention, the Rule’s provision is brought into play.” Id. (citations omitted). ‘The
decision whether to appoint a next friend or guatdian ad litem rests with the sound disctetion of the
district court. See Powell, 680 F.3d at 303.

Plaintiff contends that she is “severely mentally il.” Medical records indicate that she has
been diagnosed with gender dysphoria; antisocial personality disorder; borderline personality
disorder; schizotypal personality disorder; and alcohol use disorder, severe, in remission in
controlled environment — but the records do not suggest that she is incompetent or even possibly
incompetent. (D.I. 30 at 164) Also, medical records dated May 17, 2020 state that Plaintiff is “not
presently taking any psychotropic medications.” (Id. at 168) In light of the medical records and, in
accordance with Powe//, the Court has no duty to conduct a sv@ sponte determination of competency
under Rule 17(c)(2).

A pro se litigant proceeding ix forma pauperis has no constitutional or statutory right to

representation by counsel. See Brightwell v. Lehman, 637 F.3d 187, 192 3d Cir. 2011); Tabron 2, Grate,

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 10 of 12 PagelD #: 2107

6 F.3d 147, 153 (3d Cit. 1993), However, representation by counsel may be appropriate under
cettain circumstances, after a finding that a plaintiff's claim has arguable merit in fact and law.
Tabron, 6 F.3d at 155; see also Mallard v. United States Dist. Court ‘for the S. Dist. of Iowa, 490 U.S. 296
(1989)(§ 1915(d) — now § 1915(e)(1) — does not authorize federal court to requite unwilling attorney
to represent indigent civil litigant, operative word in statute being “request”).

After passing this threshold inquity, the court should consider a number of factots when
assessing a request fot counsel. Factors to be considered include: (1) the merits of the plaintiffs
claim; (2) the plaintiff's ability to present his or her case considering his or her education, literacy,
experience, and the restraints placed upon him or her by incarceration; (3) the complexity of the
legal issues; (4) the degree to which factual investigation is tequited and the plaintiffs ability to
pursue such investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and
(6) the degree to which the case turns on credibility determinations or expert testimony. See
Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabrom, 6 F.3d at 155-56. The list is not
exhaustive, not is any one factor determinative. See Tabron, 6 F.3d at 157.

Several of the Tabron factors militate against granting Plaintiff's request for counsel at this
time. To date, Plaintiff has ably represented herself and presented her claims. Also, Plaintiff has
experience litigating claims. Finally, this case is in its early stages, and it is not clear if Plaintiff has
exhausted her administrative remedies as to all issues, as is required under the PLRA. Accordingly,
the Court finds that counsel is not necessary at this time. Therefore, the requests will be denied
without prejudice to renew,

B. Other Motions

Plaintiff prematurely requests that the United States Marshal Service serve the complaint.

The motion will be denied without prejudice as premature. (D.I 9)

10

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 11 of 12 PagelD #: 2108

Plaintiff moves to submit supplemental material. The motion will be granted. (D.I. 21)

Plaintiff moves to correct the Court’s May 28, 2020 Order to include ordering the Warden to
address the following issues/claims: her release from prison; the addition of daily and yearly time
precluding her release; and the infringement of her right to practice religion. The motion will be
denied. (D.I. 26) The Court’s ordet set forth the issues to address. In addition, to the extent
Plaintiff seeks her release, she may not do so via a civil rights action. “A petition for a writ of
habeas corpus is the propet route if a prisoner is seeking ‘what can fairly be described as a quantum
change in the level of custody — whether outright freedom, or freedom subject to the limited
tepotting and financial constrains of bond or patole ot probation.” Gofistein ». Finley, 2020 WL
3078028, at *3 (M.D. Pa. June 10, 2020) (citation omitted).
Vv. EXHAUSTION

The PLRA provides that “[n]o action shall be brought with respect to prison conditions
under section 1983 or any other Federal law, by a ptisoner confined in any jail, prison, or other
cottectional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.
§ 1997e(a); see also Porter v. Nussle, 534 U.S. 516, 532 (2002) (“[I]he PLRA’s exhaustion requirement
applies to all inmate suits about prison life, whether they involve general circumstances or particular
episodes, anid whether they allege excessive force or some other wrong.”).

In his opposition to Plaintiffs motions for injunctive relief, Warden May raises the issue of
exhaustion of administrative remedies. (See D.I. 27 at 26-27) Because exhaustion is relevant to the
claims that Plaintiff may raise, Plaintiff and Warden May will be ordered to brief whether Plaintiff

has exhausted her administrative remedies as to each claim raised in the Complaint.

11

 
Case 1:20-cv-00526-LPS Document 47 Filed 07/10/20 Page 12 of 12 PagelD #: 2109

VI. CONCLUSION

For the above reasons, the Court will (1) deny Plaintiff's motions for injunctive telief
regarding the issues of medical care, suicide risk, and housing and deny without prejudice to renew
any remaining requests for injunctive relief raised in the motions (D.L 4, 13) following resolution of
the issue of exhaustion of administrative remedies and screening of any issues that have been
exhausted; (2) deny without prejudice as premature Plaintiffs motion for IFP Marshal Service (D.L
9); (3) deny without prejudice to renew Plaintiff's requests for counsel (D.L. 15, 22); (4) grant
Plaintiff's motion to submit supplemental material (D.I. 21); (5) deny Plaintiff's motion to correct
Court Order (D.I. 26); and (6) order Plaintiff and Defendant Warden May to brief the issue of
whether Plaintiff has exhausted her administrative remedies as to each claim raised in the Complaint.

Plaintiff is placed on notice that the Court will docket, but not consider, future repetitive
filings seeking the same or similat relief given that no defendants have been setved and the operative

pleadings will have to be screened by the Court once the exhaustion issue has been resolved.

TeArth.

july 10, 2020 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

An appropriate Order follows.

12

 
